Title: To George Washington from Philip Burr Bradley, 16 May 1789
From: Bradley, Philip Burr
To: Washington, George



Sir
Hartford [Conn.] May 16. 1789

The day is not far distant when a ⟨mutilated⟩ Connecticutt will be appointed by your Excellency; I hope therefore that my present application will at least escape the censure of being premature.
Having conversed with the Senators and Representatives of this State on the Subject of procuring that office; and being assured of their support, I venture to request that your Excellency would be pleased to nominate me for it.
I formerly had the Honor of serving under your Excellency as Colonel of a Regiment in the late Federal Army my Person and abilities were then well known to you, and should further information be deemed necessary the Senators and Representatives in Congress from this State will I trust chearfully give the most ample Testimonials in my favor—I have the Honor to be with the highest Esteem and most sincere affection Your Excellencys most Obedient and very Humble Servt

Philip B. Bradley

